PD-0975-15
                                                                            COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                          Transmitted 8/31/2015 10:40:51 AM
                                                                             Accepted 9/1/2015 11:48:10 AM
                                    NO. PD-0975-15                                           ABEL ACOSTA
                                                                                                     CLERK

                     IN THE COURT OF CRIMINAL APPEALS
                                OF TEXAS

CRAIG ANTHONY GILDER                          §
                                              §
vs.                                           §                 Case No. 14-14-00523-CR
                                              §
THE STATE OF TEXAS                            §

      MOTION FOR LEAVE TO FILE PETITION FIVE DAYS AFTER
                 LAST DAY TO FILE PETITION

TO THE HONORABLE JUSTICES OF THIS COURT:
       Appellant Craig Anthony Gilder, through counsel, moves the Court for leave to

file his Petition for Discretionary Review on August 26, 2015; the Petition is being filed

simultaneously with this motion.

1.      In cause number 14-14-00523-CR, the First Court of Appeals affirmed Mr.
Gilder’s conviction on June 26, 2015. The 30-day deadline for filing the petition was July
26, 2015. Rule 68.2(c) of the Texas Rules of Appellate Procedure provides that the Court
may extend the time to file the petition if a motion to extend is filed no later than 15 days
after the last day for filing the petition.
2.     Mr. Gilder has made one previous request for an extension.

       In view of the foregoing, Mr. Jones moves the Court to permit him to file his

petition for discretionary review until and including August 31, 2015.

This request is made in the interest of justice and effective assistance of counsel and
not for purposes of delay.



                                                  September 1, 2015
                                 Respectfully submitted,

                                 ALEXANDER BUNIN
                                 Chief, Harris County Public Defender’s Office

                                 /s/ Melissa Martin
                                 _________________________________
                                 MELISSA MARTIN
                                 Assistant Public Defender
                                 TX. Bar No. 24002532
                                 1201 Franklin St., 13th Fl.
                                 Houston, TX 77002
                                 email: melissa.martin@pdo.hctx.net
                                 713/274-6709 Fax 713/437-4319


                          CERTIFICATE OF SERVICE
      I certify that a copy of the foregoing motion was electronically served on the
Harris County District Attorney’s office on August 31 2015.



                                 /s/ Melissa Martin
                                 __________________________
                                 MELISSA MARTIN